Order of certiorari sustained and determination of the comptroller of the city of New York, in so far as it held that the tax was applicable, annulled, with fifty dollars costs and disbursements to the petitioner. (See Matter of National Cash Register Co. v. Taylor, 252 App. Div. 90, decided herewith.) Present—'Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Dore, J., dissents and votes to confirm the determination and dismiss the order of certiorari for the reasons given in the dissenting opinion in Matter of National Cash Register Co. v. Taylor (252 App. Div. 90, 93), herewith handed down. Settle order on notice.